313 F.2d 632
George GILLETTE, Appellant,v.David M. HERITAGE, Warden, United States Penitentiary,Atlanta, Georgia, Appellee.
No. 19921.
United States Court of Appeals Fifth Circuit.
March 1, 1963.

Joseph Lefkoff, Atlanta, Ga., for appellant.
Charles L. Goodson, U.S. Atty., Burton Brown, Asst. U.S. Atty., Atlanta, Ga., for appellee.
Before TUTTLE, Chief Judge, and POPE1 and JONES, Circuit Judges.
PER CURIAM.


1
It appearing that this habeas corpus case was decided by the trial court on the authority of Johnson v. Wilkinson, 5 Cir., 279 F.2d 683, we conclude that it was not error for the court to decide the case without hearing.


2
The judgment of the district court was correct.  It is, therefore,


3
Affirmed.



1
 Of the Ninth Circuit, sitting by designation